Title: John Graham to Thomas Jefferson, 27 April 1809
From: Graham, John
To: Jefferson, Thomas


          Sir City of washington  27th april 1809
           I was this day honored by your Letter of the 25th Inst and shall immediately write to Mr Robert Graham that you wish him to keep the wild Geese which he promised you, until you can send to him for them.
          Mr Graham lives about a mile below Dumfries on the South side of the Creek, on which the Town stands.
          Permit me, Sir, to offer my Congratulations on the success of the measures dictated by your wisdom, and the assurances of the profound Respect & Esteem with which
          I have the Honor to be Your Mo: Obt Sert John Graham
        